IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
UNITED STATES OF AMERICA )
vs. CASE NO.: 4:19-CR-111
SHEFTALL GIDDENS,
Defendant. 5
ORDER

Based upon the motion of the Defendant, and for good cause shown therein, it is hereby
ORDERED:

That the Court’s order herein of September 27, 2019 (Doc. #31), is hereby VACATED.
Defendant’s Motion to Suppress Evidence (Doc. #26) shall be scheduled for argument in due
course.

SO ORDERED this 3 A day of October, 2019.

Y dithyltnD lac

ON. Lucfiyltn L. RAY
UNITED STATES MAGISTRATE od
SOUTHERN DISTRICT OF GEORGIA

 

ORDER PREPARED BY:
ALEX L. ZIPPERER
GA BAR NO, 785900
